 



Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AMENDMENT (this “Amendment”) is made and
entered into as of June 8, 2007, by and among VOLUME SERVICES AMERICA, INC., a
Delaware corporation (“VSA”), VOLUME SERVICES, INC., a Delaware corporation
(“VS”), SERVICE AMERICA CORPORATION, a Delaware corporation (“SAC”) (VSA, VS and
SAC are sometimes collectively referred to herein as the “Borrowers” and
individually as a “Borrower”), CENTERPLATE, INC., a Delaware corporation
(“Holdings”), the Lenders signatory hereto, and GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender and as the Administrative Agent (the “Administrative
Agent”).
Statement of Facts
     A. Borrowers, Holdings, the Lenders, and the Administrative Agent are
parties to that certain Credit Agreement, dated as of April 1, 2005 , as amended
by that certain First Amendment to Credit Agreement dated as of April 15, 2005,
and as further amended by that certain Consent and Amendment dated as of
September 30, 2005 (as so amended, the “Credit Agreement”; capitalized terms
used but not defined in this Amendment have the meanings given in the Credit
Agreement, as amended by this Amendment), whereby the Lenders have made certain
extensions of credit to Borrowers.
     B. Borrowers and the other Loan Parties seek the Lenders’ consent to amend
certain provisions of the Credit Agreement as provided for herein.
Statement of Terms
     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendment. Subject to the terms and conditions of this Amendment,
including without limitation Section 6 hereof, the Credit Agreement is hereby
amended as follows:
          (a) Section 1.1 of the Credit Agreement is hereby amended by inserting
the following new definitions in proper alphabetical order:
          “Permitted Capital Expenditure Carryover Amount” means, for any annual
fiscal period, an amount equal to the Carry Over Amount (as such term is defined
in Section 6.15(a) of this Agreement) for such annual fiscal period, to the
extent and only to the extent that such Carry Over Amount has in fact been used
by Holdings and its Subsidiaries on or before December 31st of such annual
fiscal period to make permitted Capital Expenditures.
          “Third Amendment” shall mean that certain Third Amendment to Credit
Agreement dated as of June 8, 2007 by and among Holdings, the Borrowers, the
Lenders party thereto and the Administrative Agent”.
          “Third Amendment Effective Date” shall have the meaning given to such
term in the Third Amendment.

 



--------------------------------------------------------------------------------



 



          (b) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Projected Annual Dividend Shortfall Amount” and substituting
in lieu thereof the following new definition to read in its entirety as follows:
          “Projected Annual Dividend Shortfall Amount” shall mean, for any
Annual Fiscal Period, an amount equal to the sum of (a) the amount shown below
for such Annual Fiscal Period plus (b) the Permitted Capital Expenditure
Carryover Amount, if any, for such Annual Fiscal Period:

         
Annual Fiscal Period 2005
  $ 9,200,000  
Annual Fiscal Period 2006
  $ 15,800,000  
Annual Fiscal Period 2007
  $ 17,700,000  
Annual Fiscal Period 2008
  $ 3,900,000  
Annual Fiscal Period 2009
  $ 9,800,000  
Annual Fiscal Period 2010
  $ 10,900,000  

          (c) Section 1.1 of the Credit Agreement is hereby further amended by
adding the following new sentence at the end of the definition of “Dividend
Payment Amount” to read in its entirety as follows:
“Notwithstanding anything to the contrary above in this definition or elsewhere
in this Agreement, on and after the Third Amendment Effective Date Borrowers
shall not use any portion of the Unrestricted Cash on Hand or the proceeds of
Available Revolving Loan Advance for the purpose of funding the payment of any
Dividend Payment Amount unless and until Borrowers shall have first used all
funds on deposit in the Dividend/CapEx Funding Account as of the Third Amendment
Effective Date to pay such Dividends, to pay Deferred Subordinated Note Interest
to the extent otherwise permitted under Section 6.16 or to make permitted
Capital Expenditures.”
     2. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) this Amendment and
the Confirmation attached hereto have been duly authorized, executed and
delivered by such Borrower and any other Loan Party signatory thereto, (b) no
Default or Event of Default has occurred and is continuing as of this date, and
(c) all of the representations and warranties made by Holdings, Borrowers or any
of the other Loan Parties in the Credit Agreement are true and correct in all
material respects on and as of the date of this Amendment and after giving
effect to this Amendment (except to the extent that any such representations or
warranties (i) expressly referred to a specific prior date, or (ii) have changed
based upon events expressly permitted by the Credit Agreement).

2



--------------------------------------------------------------------------------



 



     3. Ratification. Each Borrower hereby ratifies and reaffirms each and every
term, covenant and condition set forth in the Credit Agreement and all other
documents delivered by such Borrower in connection therewith (including without
limitation the other Loan Documents to which such Borrower is a party),
effective as of the date hereof and after giving effect to this Amendment.
     4. Release. (a) Each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Administrative Agent
and Lenders, in their respective capacities as Administrative Agent and Lenders
under the Credit Agreement, and their successors and assigns, and their present
and former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives (the
Administrative Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, controversies, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
date that this Amendment is executed by all parties, in each case solely for or
on account of or relating to the Credit Agreement, any of the other Loan
Documents or the transactions thereunder or related thereto, but not including
any Claims based on (i) any unfulfilled Borrowing request that remains
outstanding as of the date of this Amendment and for which a request for
Borrowing has been properly given by Borrower Representative under the Credit
Agreement but not yet funded by Lenders, or (ii) checks, wire transfers or other
matters which are ancillary to the credit transactions contemplated by the
Credit Agreement.
     (b) Each Loan Party understands, acknowledges and agrees that its release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
     (c) Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above..
     5. Reimbursement of Expenses. Additionally, Borrowers hereby agree, on a
joint and several basis, to reimburse the Administrative Agent and the Lenders
on demand for all reasonable costs and expenses (including without limitation
reasonable attorney’s fees) incurred by such parties in connection with the
negotiation, documentation and consummation of this Amendment and the other
documents executed in connection herewith and therewith and the transactions
contemplated hereby and thereby.

3



--------------------------------------------------------------------------------



 



     6. Conditions to Effectiveness. This Amendment shall be effective as of the
date of this Amendment (the “Third Amendment Effective Date”), subject to
satisfaction of each of the following conditions precedent:
     (a) the Administrative Agent shall have received counterparts of this
Amendment, duly executed, completed and delivered by Borrowers, the
Administrative Agent and each of the Required Lenders;
     (b) the Administrative Agent shall have received counterparts of the
Confirmation attached to this Amendment, duly executed, completed and delivered
by each Loan Party party thereto; and
     (c) the Administrative Agent shall have received payment by 3:00 P.M. (New
York time), June 12, 2007 from Borrowers of the Amendment Fee (defined below)
for the account of the Lenders that have duly executed and delivered a
counterpart of this Amendment to the Administrative Agent on or prior to 5:00
P.M. (New York time), June 8, 2007.
     7. Amendment Fee. Borrowers hereby agree to pay to each Lender that
executes and delivers a counterpart of this Amendment to the Administrative
Agent on or prior to 5:00 P.M. (New York time), June 8, 2007 (such Lender
referred to herein as a “Consenting Lender”), an amendment fee (the “Amendment
Fee”) an amount equal to the sum of (1) the product of 0.10% multiplied by the
amount of such Lender’s Revolving Credit Commitment plus the (2) the product of
0.10% multiplied by the outstanding principal amount of such Lender’s Term Loans
as of the Third Amendment Effective Date. Borrower shall pay the Amendment Fee
in immediately available funds to the Administrative Agent for distribution to
the Consenting Lenders on or prior to 3:00 P.M. (New York time), June 12, 2007;
provided, however, that the Amendment Fee shall not be due and payable by
Borrowers (or distributed by the Administrative Agent) to Consenting Lenders
unless and until all of the conditions precedent set forth in Section 6(a) and
(b) of this Amendment shall have been satisfied. Any such Amendment Fees shall
be distributed by the Administrative Agent to Consenting Lenders within five
(5) Business Days after receipt thereof from Borrower, provided that all
conditions precedent in Section 6 (a) and (b) have been satisfied.
     8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE PERFORMED
ENTIRELY WITHIN SAID STATE.
     9. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, each Borrower hereby waives any provision of law
that renders any provision hereof prohibited or unenforceable in any respect.

4



--------------------------------------------------------------------------------



 



     10. Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted assigns.
     11. Entire Agreement. The Credit Agreement as amended by this Amendment
embodies the entire agreement between the parties hereto relating to the subject
matter hereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter hereof.
     12. No Other Amendments, Waivers or Amendments. Except for the amendments
set forth in Section 1 above, the Credit Agreement and the other Loan Documents
shall remain unchanged and in full force and effect. Nothing in this Amendment
is intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations or to modify, affect or impair the
perfection or continuity of the Administrative Agent’s and the Lenders’ security
interests in, security titles to or other Liens on any Collateral.
[Remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Third Amendment to Credit
Agreement be duly executed by their respective duly authorized officers, as of
the date first above written.

     
 
  VOLUME SERVICES AMERICA, INC.
 
   
 
  By:

 
Name:

 
Title:

 
 
   
 
  VOLUME SERVICES, INC.
 
   
 
  By:

 
Name:

 
Title:

 
 
   
 
  SERVICE AMERICA CORPORATION
 
   
 
  By:

 
Name:

 
Title:

 
 
   
 
  CENTERPLATE, INC.
 
   
 
  By:

 
Name:

 
Title:

 

[Signature Page to Third Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



     
 
   
 
  GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and
as Administrative Agent
 
   
 
  By:

 
Name:

 
Title:

 

[Signature Page to Third Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



     
 
   
 
                                          , as a Lender
 
   
 
  By:

 
Name:

 
Title:

 

[Signature Page to Third Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



CONFIRMATION
     Each of the undersigned Persons hereby acknowledges, consents and agrees to
the terms of the foregoing Amendment and agrees and confirms that its
obligations under each Loan Document to which it is a party will continue in
full force and effect after giving effect to such Amendment.
     This 8th day of June, 2007.

            SERVICE AMERICA CONCESSIONS CORPORATION,
a Maryland corporation
      By:           Name:           Title:           SERVICE AMERICA OF TEXAS,
INC., a Texas corporation
      By:           Name:           Title:           V.S.I. OF MARYLAND, INC.,
a Maryland corporation
      By:           Name:           Title:        

[Signature Page to Third Amendment to credit agreement]

 